The offense is robbery; the punishment confinement in the penitentiary for twenty years.
Appellants entered pleas of guilty. No statement of facts is on file. Two bills of exception, wherein complaint is made of the argument of the district attorney, appear in the record. One of these bills was prepared by the court. It is certified therein that the argument complained of was invited by the argument of appellants' counsel. The other bill was prepared by appellants and qualified by the court. It is shown by the qualification that the argument complained of was invited. Appellants attempted to except to the qualification. The exception appears over the name of appellants' attorney and under the name of the trial judge. The trial judge does not certify that the exception was made. The bill must therefore be considered in the light of the qualification appended thereto. Said bills fail to reveal error.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 608